    Case 4:20-cv-00336-ALM-KPJ Document 27 Filed 11/17/20 Page 1 of 1 PageID #: 73




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    JAKWAVIANE GOODSON                               §
                                                     §
    VS.                                              §                 CIVIL ACTION NO. 4:20cv336
                                                     §
    WANDA ALLEN                                      §

                                        ORDER OF DISMISSAL

           This case was referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

    issued a Report and Recommendation concluding that Plaintiff’s lawsuit should be dismissed without

    prejudice for want of prosecution. The Report and Recommendation of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such action, has been

    presented for consideration. No objections having been timely filed, the Court concludes that the

.   findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

    conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice. All

    motions by either party not previously ruled on are hereby DENIED.

          SIGNED this 17th day of November, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
